Citation Nr: 0000204	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-00 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from December 1943 to October 1945.

In June 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for hearing loss and tinnitus.  He 
appealed to the Board of Veterans' Appeals (Board).  He was 
scheduled to testify at a hearing at the RO in September 1997 
in support of his claims, but he canceled it.  
He later reiterated in his January 1998 Substantive Appeal 
(on VA Form 9) that he does not want a hearing.  Therefore, 
the Board will adjudicate his claim based on the evidence of 
record.

The veteran has not "perfected" a timely appeal concerning 
any of the multiple other claims that he filed at the RO-
regardless of whether they pertained to the denial of service 
connection or the propriety of an initial rating assigned for 
a condition service connected.  Consequently, none of those 
claims are currently before the Board.  
See 38 C.F.R. § 20.200 (1999) (an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal).


FINDINGS OF FACT

1.  In April 1989, the RO denied the veteran's claim for 
service connection for hearing loss and tinnitus; in May 
1989, the RO notified him of the decision, and of his 
procedural and appellate rights, and he did not timely 
appeal.

2.  The evidence that has been added to the record since the 
April 1989 RO decision is not duplicative of evidence that 
was on file when that decision was made and shows that the 
veteran has hearing loss and tinnitus as a result of his 
combat service in the military during World War II.


CONCLUSIONS OF LAW

1.  Since new and material evidence has been submitted 
concerning the claim for service connection for hearing loss 
and tinnitus, the requirements to reopen this claim have been 
met.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1999).

2.  The veteran's bilateral sensorineural hearing loss and 
tinnitus were incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially denied the veteran's claim for service 
connection for hearing loss and tinnitus in April 1989 
because there was no competent evidence suggesting that he 
had relevant complaints (symptoms, etc.) during service, or 
that there was objective clinical evidence (e.g., a 
diagnosis) of either condition during service, including 
during his separation examination, or at any time subsequent 
to his discharge from the military.  In May 1989, the RO 
notified him of its decision, and of his procedural and 
appellate rights, and he did not appeal, so the decision 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.1103.  In July 1996, he filed a petition 
to reopen his claim, which the RO denied in June 1997; this 
appeal ensued.

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the April 1989 RO decision that would permit 
the reopening of the claim for service connection for hearing 
loss and tinnitus.

In considering whether a claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence at issue "new," that is, not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO included this as a requirement for 
reopening the claim in its June 1997 decision, which was 
previously the practice of the agency in accordance with the 
Court's case law, this is not prejudicial to the veteran 
because, for the reasons discussed below, the Board will 
reopen his claim and grant the benefits requested.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence associated with the claims file since the April 
1989 RO decision includes the reports of VA audiometric and 
otolaryngological examinations the veteran underwent in May 
1997.  They contain diagnoses of bilateral 
sensorineural hearing loss and tinnitus as well as medical 
opinions suggesting that both are the result of severe 
"acoustic trauma" that he sustained to his ears during 
service (in World War II), while engaged in combat against 
enemy forces.  Thus, since these reports provide competent 
medical evidence of current disability and of a possible 
correlation to his service in the military, which was not 
established when the RO denied his claim in April 1989, these 
records are new and material to his case, and his claim must 
be reopened and considered on a de novo basis.

The preliminary determination that must be made upon 
reopening a claim is whether it is "well grounded," meaning 
at least "plausible...or capable of substantiation."  See 
Elkins v. West; 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), citing 
38 U.S.C.A. § 5107(a).  In this case, the evidence alluded to 
above as cause for reopening the claim also is sufficient to 
well ground it.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Organic 
diseases of the nervous system-including sensorineural 
hearing loss-will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no indication in the medical or other records 
concerning the veteran's service in the military, including 
in the extracts obtained from the Surgeon General's Office 
(SGO), suggesting that he experienced problems 
with his hearing or tinnitus ("ringing in his ears") at any 
time while on active duty, including during his separation 
examination.  There also is no medical evidence suggesting 
that a sensorineural hearing loss was diagnosed within the 
one-year presumptive period after service, or that a hearing 
loss or tinnitus was diagnosed for many years thereafter.  
However, the absence of clinical evidence of hearing loss 
or tinnitus during service, or during the years immediately 
subsequent to service, is not fatal to the claim if there is 
medical evidence indicating the veteran currently has a 
hearing loss disability (for VA purposes) and tinnitus, and 
there is a medically sound basis for attributing these 
conditions to his service in the military.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).

The veteran alleged in several statements submitted during 
the course of his appeal that he sustained acoustic trauma to 
his ears coincident with his combat service during World War 
II.  He claimed that two 500-pound aerial bombs detonated 
within 15 feet of him, causing the onset of his hearing loss 
and tinnitus, and that he has continued to suffer from these 
conditions during the years since his discharge from the 
military.  His service personnel records confirm that he 
received the Purple Heart Medal with an Oak Leaf Cluster 
(OLC) and the Distinguished Service Medal as a result of 
multiple other injuries that he sustained in this incident, 
including to his face (nose).  In fact, service connection 
has been established for the multiple residuals of those 
injuries.  Also, his service personnel records confirm that 
his military occupational specialty (MOS) during World War II 
was a "rifleman" in the infantry.  Therefore, since his 
allegations of acoustic trauma in service, and resulting 
hearing loss and tinnitus, are "consistent with the 
circumstances, conditions, or hardships of such service," it 
must be presumed that he sustained these injuries in the 
manner alleged, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392-3 
(Fed. Cir. 1996).

Furthermore, since, as mentioned earlier, the reports of the 
May 1997 VA audiometric and otolaryngological examinations 
contain diagnoses of both a sensorineural hearing loss and 
tinnitus, and competent medical opinions linking both of 
these conditions to the veteran's military service-
specifically, to the severe "acoustic trauma" he sustained 
therein during World War II-there is a plausible basis for 
granting service connection for these conditions, 
particularly since there is no countervailing medical 
evidence to the contrary.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).


ORDER

The petition to reopen the claim for service connection for 
bilateral sensorineural hearing loss and tinnitus is granted, 
as is the claim for these benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

